Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00293-CR

                              Michael WRIGHT,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR2549
             Honorable Andrew Wyatt Carruthers, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED June 22, 2016.


                                        _________________________________
                                        Patricia O. Alvarez, Justice